Citation Nr: 0835921	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar disc disease.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  In August 2008, the veteran 
testified at a Board hearing before the undersigned at the 
RO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified if further 
action is required on his part.


FINDING OF FACT

The veteran's degenerative disc disease, lumbar spine, is 
manifested by normal to slight limitation of motion to 
include functional loss caused by pain; it is not manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative disc disease, lumbar spine, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal regarding the claim for an evaluation in 
excess of 10 percent for lumbar disc disease, the appellant 
was provided with initial notice of the VCAA in July 2006, 
which was prior to the December 2006 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.

The July 2006 letter informed the veteran of what was 
necessary to substantiate his claim for a rating greater than 
10 percent for his back disability, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The veteran was advised of the degree of disability 
and effective date elements in letters dated in July 2006 and 
May 2007.

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The veteran was provided notice of these requirements with 
respect to his back disability in a letter dated in June 
2008.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant and 
affording him a VA examination.  During a VA examination in 
July 2006, the veteran denied any formal treatment for pain, 
but said he had been seeing a chiropractor every three to 
four months for the past 15 to 20 years.  These records are 
not on file.  However, the veteran has not provided 
sufficient information from which to obtain these records 
despite VA letters, dated in July 2006 and May 2007, asking 
him to provide information about pertinent on-going treatment 
records.  The veteran was specifically informed in the July 
2006 letter that if pertinent evidence was not in his 
possession, he must provide VA with enough information about 
the evidence that VA can request it.  He was also informed 
that it was his responsibility to make sure VA received all 
requested records not in the possession of a Federal 
department or agency.  Thus, the Board finds that VA has met 
its duty under the VCAA with respect to these records.  The 
appellant was additionally provided with the opportunity to 
attend a hearing before the Board, which he attended in 
August 2008.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to his claim for a rating greater than 10 percent for 
his service-connected back disability and that adjudication 
of this claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal with respect to this issue is now ready to be 
considered on the merits.

II.  Facts

Service treatment records show that the veteran was treated 
in October 1970 and November 1970 for progressive chronic 
mid-back pain that the veteran dated to a helicopter crash in 
Vietnam in September 1969.  An October 1970 x-ray report of 
the veteran's lumbosacral and thoracic spine was noted to be 
"normal", but the physician who treated the veteran in 
November 1970 disagreed with this impression.  He said the x-
rays showed spondylosis in the area of T9-11 with possible 
wedging of the vertebral bodies there.  The veteran's May 
1970 separation examination report notes that he had 
spondylosis L5-S1 secondary to a crash in Vietnam.

In an August 1971 rating decision, the RO granted service 
connection for intervertebral disc syndrome and assigned the 
veteran a 10 percent rating, effective in June 1971.

VA outpatient records show that the veteran presented to a VA 
healthcare facility for the first time in May 2002 for the 
purpose of obtaining assistance in purchasing medication.  He 
denied any acute medical problems, but his history included 
chronic low back pain for which he took anti-inflammatories 
as needed.  On examination the veteran had full active range 
of motion of all joints with no tenderness, edema, erythema, 
or marked deformity.  The veteran's diagnoses included 
osteoarthritis and restless leg syndrome.

VA outpatient records on file dated from 2002 to 2006 are 
devoid of complaints or treatment related to back problems.  

In June 2006, the veteran filed a claim for an increased 
rating for his back disability.  He stated that there were no 
private medical records to obtain at that time and requested 
that he be afforded a VA examination.

A VA spine examination was conducted in July 2006.  The 
veteran complained of lower lumbar pain that he could feel 
from his buttocks and back of legs to his knees.  He said 
that the pain radiated down his legs 75 percent of the time 
that he had back pain.  He described that pain as an achy, 
sharp pain that increased with any major bending, lifting, 
prolonged sitting or driving.  He also reported increased 
back pain when walking more than a mile.  He added that he 
had stiffness that loosened with movement.  He denied bowel 
or bladder impairment.  On examination there was tenderness 
on palpation, L4 through L6.  There were no palpable muscle 
spasms with repetitive motion.  There was no tenderness on 
palpation to the para thoracic or lumbar musculature.  
Forward flexion was from 0 to 70 degrees, with pain at 70 
degrees, and backward extension was from 0 to 28 degrees, 
with an absent two degrees due to pain.  Lateral flexion was 
from 0 to 30 degrees to the left and right, and rotation was 
0 to 30 degrees on the left and right with pain at 30 
degrees.  There was negative straight leg raising.  Pain was 
noted as the most limiting factor.  There was no significant 
weakness, decreased endurance or easy fatigability with 
repetitive range of motion of the lumbar spine.  Repetition 
did not change degrees.  There were no palpable spasms with 
repetitive range of motion.  X-rays showed normal alignment 
of the thoracic vertebrae, degenerative changes with marginal 
osteophyte formation and sclerosis, preserved disc spaces and 
no evidence of acute fractures or dislocations.  The veteran 
was diagnosed as having mild degenerative arthritis lower 
thoracic and lumbar spine with chronic pain.  

During a VA psychiatric examination in August 2006, the 
veteran reported that he enjoyed golfing occasionally.  He 
also reported opening a computer store approximately five 
weeks earlier where he worked from between 9:00am and 10:00am 
in the morning to 5:00pm at night.  

The veteran testified at a hearing at the RO before a 
Decision Review Officer in June 2007 that he was not 
presently seeking treatment for his back disability and that 
the only medication he was taking was Celebrex.  He described 
his back pain as "phenomenal" and assessed the pain level 
up to an 8 (on a pain scale from 0 to 10).  He said his back 
pain woke him up at night and that he uses heated packs a 
couple of times a week.  He also said his back disability 
"considerably" hindered him from performing his job due to 
pain.  He further reported that he works in computer sales 
and service and experiences pain whenever he bends over to 
work on a computer.  He denied ever being prescribed a back 
brace, but said he bought one from Home Depot and wears it 
when performing physical activities like cutting the grass.  

The veteran testified at a Board hearing in August 2008 that 
he was not at that time seeking medical treatment for his 
back.  He said his back pain prevented him from sitting or 
traveling in a vehicle longer than an hour or from trimming 
grass longer than 10 to 15 minutes.  He added that he wears a 
back brace that he bought from Home Deport whenever 
performing outside activities like cutting the grass or 
trimming.  He described his back pain as "excruciating" and 
estimated that the pain level was a 10 (on a pain scale from 
0 to 10).  Regarding medication, the veteran said that he 
takes Celebrex, but that this was not a VA-prescribed 
medication.  He reported radiating pain into both legs on a 
regular basis, and denied ever being told by a doctor that he 
needed bed rest for an extended period due to his back.  He 
said he had never been prescribed physical therapy.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38  C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Further, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Degenerative arthritis, established by x-ray, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Id.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylolisthesis, 5241 Spinal 
fusion, 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003), 5243 Intervertebral disc syndrome.

The general rating formula for diseases and injuries of the 
spine ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

In the instant case, a higher than 10 percent rating, to 20 
percent, is not warranted under Code 5237 since the veteran 
has not demonstrated forward flexion of the thoracolumbar 
spine to 30 degrees or less.  In this respect, the veteran 
demonstrated loss of forward flexion to 70 degrees at the 
July 2006 VA examination.  This is consistent with the 
criteria for a 10 percent rating (requiring forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees).  The veteran has also not 
demonstrated muscle spasm, or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, 
the veteran was noted during the July 2006 VA examination to 
have no palpable muscle spasms with repetitive range of 
motion and no antalgic gait.  X-rays revealed a normal 
alignment of the thoracic spine.  In light of these findings, 
the criteria for a 20 percent rating have not been met under 
Diagnostic Code 5237.  Also, since this rating is warranted 
for symptoms with or without pain, the veteran's undisputed 
complaints of pain are already contemplated in the 10 percent 
rating.  With respect to pain, the July 2006 VA examiner 
stated that pain was the most limiting factor.  There are no 
additional factors that warrant consideration of a higher 
rating for functional loss.  38 C.F.R. §§ 4.40, 4.45; Deluca, 
supra.  In this regard, the July 2006 VA examiner remarked 
that there was no significant weakness, decreased endurance 
or easy fatigability with repetitive range of motion of the 
lumbar spine.  He also noted that repetition did not change 
degrees.

As for Code 5243, the veteran reported radiating pain down 
his legs during the July 2006 VA examination and at the 
August 2008 Board hearing.  However, he testified in June 
2007 that he was not presently being treated for his back 
disability and denied ever being told by a doctor that he 
needed bed rest for an extended period due to his back.  
Thus, the criteria for a higher rating under Diagnostic Code 
5243 for intervertebral disc syndrome have not been met 
during any portion of the appeal period.  See Code 5243, Note 
(1).  

In sum, the veteran's degenerative disc disease, lumbar 
spine, is properly evaluated as being 10 percent disabled.  
As the preponderance of the evidence is against an evaluation 
higher than 10 percent, the benefit of the doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107.

Lastly, the Board points out that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of a higher rating for the 
veteran's back disability as this disability is not shown to 
be so exceptional or unusual as to warrant any higher 
evaluation on an extra-schedular basis.  It is important to 
keep in mind that the percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

In this case, there is no evidence that this impairment has 
resulted in marked interference with the veteran's 
employment.  In this regard, the veteran reported at a July 
2006 VA examination that his back disability affected his 
ability to do his job as a self employed computer service 
technician because of the pain he experiences when lifting a 
computer.  However, there is no evidence of the veteran 
having missed work due to his back disability or any other 
indication of marked interference with his employment.  The 
veteran reported during an August 2006 VA examination that he 
worked at his computer store from between 9am and 10am in the 
morning to 5pm in the evening and was not receiving treatment 
for his back disability at that time.  Furthermore, he denied 
at an August 2008 hearing ever being prescribed bed rest due 
to his back disability.  There is also no evidence of the 
veteran having frequent periods of hospitalization due to his 
back disability nor is there any evidence that otherwise 
renders impractical the application of the regular schedular 
standards.  Consequently, the Board is not required to refer 
the claim for compliance with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbar disc disease is denied.


REMAND

Service connection for PTSD currently requires:  (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).

Regarding combat, if VA determines that a veteran engaged in 
combat with the enemy and that the alleged stressor is combat 
related, then the veteran's lay testimony or statements are 
accepted as conclusive evidence of the occurrence of the 
claimed stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

In the instant case, the RO found that the veteran did engage 
in combat with the enemy and has verified stressors, but that 
he does not have a confirmed diagnosis of PTSD.  However, the 
Board finds that the evidence regarding a PTSD diagnosis is 
not conclusive.  The evidence includes VA outpatient records 
in 2005 and 2006 showing a positive screening for PTSD, but 
not an actual diagnosis of PTSD.  There is also a VA 
examiner's opinion in July 2006 that the veteran does not 
have PTSD.  More recent evidence includes an August 2007 VA 
outpatient record containing an impression of "chronic PTSD 
symptoms", and there is the veteran's August 2008 hearing 
testimony that he was told by his private counselor (Davie W. 
Johns) that he has PTSD.  These identified records are not on 
file.  

Thus, in consideration of the conflicting medical evidence 
regarding the veteran's PTSD diagnosis and the fact that he 
has verified stressors, the Board finds that a remand is 
necessary to determine whether he experiences PTSD related to 
his verified stressors.  Specifically, an attempt should be 
made to obtain the veteran's private counseling records with 
Davie W. Johns, as well as afford him a new VA psychiatric 
examination in order to clarify whether or not he has PTSD 
related to service.  38 U.S.C.A. § 5103A(b),(d).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide specific 
information regarding the address and 
dates of treatment with private counselor 
Davie W. Johns.  The RO should obtain 
copies of these pertinent treatment 
records, following the procedures set 
forth in 38 C.F.R. § 3.159 and associate 
them with the veteran's claims file.  If 
any identified records cannot be obtained, 
this fact should be documented in the 
claims file and the veteran and his 
representative should be so informed.

2.  Schedule the veteran for a VA PTSD 
examination with a psychiatrist.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination, and the examination report 
should reflect that the claims file was 
reviewed.  The examiner should be 
expressly informed of the verified 
stressor(s).  The examiner should also be 
informed that only the specifically 
verified in-service stressful event(s) may 
be considered for the purpose of 
determining whether exposure to such in-
service event(s) has resulted in PTSD.  If 
a diagnosis of PTSD is made by the 
examiner, he or she should expressly 
indicate whether such PTSD is due to the 
verified stressful event(s) or to some 
other stressor(s).

3.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the record 
and determine if the veteran's claim for 
entitlement to service connection for PTSD 
can be granted.  If the claim remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


